                   UNITED STATES DISTRICT COURT
                EASTERN DISTRICT OF NORTH CAROLINA
                         WESTERN DIVISION

                             No. 5:18-CR-452-1-FL
                             No. 5:18-CR-452-2-FL


UNITED STATES OF AMERICA



               v.                                       ORDER

LEONID ISAAKOVICH TEYF
TATYANA ANATOLYEVNA
TEYF




      This matter comes before the Court on Defendants’ motion to expedite the

sentencing hearings in these cases. The Government consents to the motion. For

good cause shown, the motion is GRANTED, and it is hereby ORDERED that the

sentencing hearings in these cases are set for Friday, July 9, 2021 at 10:00 a.m. at

the United States Courthouse in New Bern, NC.

      SO ORDERED.

      This the 2nd day of June, 2021.

                                             ____________________________________
                                             Honorable Louise W. Flanagan
                                             United States District Judge




        Case 5:18-cr-00452-FL Document 633 Filed 06/02/21 Page 1 of 1
